Citation Nr: 0817020	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for chronic headaches.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for fracture, left 
knee with plantaris muscle rupture.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
defective visual acuity.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 to August 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran was scheduled for a Video Conference hearing and 
he did not appear.

The issues of service connection for hypertension, low back 
disability, a left wrist disability, and the requests to 
reopen the claims for service connection for fracture of the 
left knee and bilateral defective visual acuity are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Headaches due to underlying disease, injury or pathology has 
not been identified.  





CONCLUSION OF LAW

Headaches due to disease or injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claim for service connection for chronic 
headaches.  In a VCAA letter of April 2004 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that the essential fairness of 
the adjudication has not been affected and therefore any 
presumption of prejudice is rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded a VA examination for his 
claim for service connection for chronic headaches because 
the evidence is adequate to address the appeal.  Under the 
facts of this case, the Board has no duty to provide a VA 
examination or obtain a medical opinion.  The record already 
contains a medical opinion that establishes that the etiology 
of the headaches is not known.  The Board has carefully 
considered the Court's language in Mclendon that the 
threshold for showing this association is a low one.  
However, there is a threshold.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, private 
medical records and VA outpatient treatment records have been 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period.  It provides that 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Medical 
evidence demonstrating an etiological link is not necessary 
to prove service connection when the disability is chronic.  
See Groves v. Peake,  __ F. 3d. __, WL 1902496 (2008).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran complained of 
headaches in June 1983, June 1986 and May 1987.  Service 
medical records are silent for a diagnosis regarding the 
veteran's headaches.  A separation physical of August 1987 
showed the veteran's head and neurological system as normal.  
In the accompanying report of medical history, the veteran 
denied problems with frequent or severe headaches.

VA outpatient treatment records of August 2003 note a 
diagnosis of chronic headache without etiology.  In April 
2004 a diagnosis of chronic headaches was again noted.  

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for chronic headaches.  There is no competent 
evidence establishing an underlying disease or injury to 
account for the headaches.  While there is a current 
diagnosis of chronic headaches, the etiology of the same has 
been noted to be unknown.  The Federal Circuit has 
established that basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty. . . . 38 U.S.C. §§ 1110, 1131.  Thus, in order 
for a veteran to qualify for entitlement to compensation 
under those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  At this time, there is 
evidence of headache (pain) without evidence of disease or 
injury either during service or any time post service.  In 
the absence of disease or injury to account for a disability 
service connection may not be granted.


ORDER

Service connection for chronic headaches is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In regards to the claim for service connection for 
hypertension, the Board notes that service medical records 
show that the veteran was evaluated for high blood pressure 
to include monitoring for five consecutive days because of 
suspected hypertension while in service.  VA outpatient 
treatment records note a diagnosis of essential hypertension.  
A medical opinion is needed to determine whether hypertension 
is related to the blood pressure readings in service.

The Board notes that the VCAA codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  In the present case, the veteran 
has requested to reopen his claim for service connection for 
a left knee condition.  The Board notes that VA outpatient 
treatment records mention the veteran underwent a surgery of 
the left knee and was followed up in physical therapy.  
However, no records of the knee surgery or the physical 
therapy have been associated with the claim file.  
Furthermore, the Board notes that while the VA outpatient 
records in the claim file note complaints of and treatment 
for left knee pain, no identified disease or injury.  In 
order to determine whether there is adequate evidence to 
reopen the veteran's claim, the records of the surgery of the 
left knee and follow on physical therapy must be obtained and 
associated with the claim file.  

In regards to the veteran's claim for service connection for 
back pain, service medical records show that the veteran 
complained of back pain while in service.  Specifically, in 
regards to the back pain, in February 1982 the veteran 
complained of pain going down his mid back.  In February 1983 
he complained of backaches.  In May 1984 he complained of low 
back pain.  In January 1987 and February 1993 he complained 
of back pain.  Service medical records are silent for a 
diagnosis regarding the veteran's back pain.  In the 
accompanying report of medical history, the veteran denied 
problems with recurrent back pain.  

VA outpatient treatment records show that the veteran has 
been treated for chronic low back pain.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is evidence of back pain 
during and post service, but inadequate evidence of a 
diagnosis or of a nexus.  Therefore, a medical examination is 
required.

Finally, the Board notes that the veteran has repeatedly 
mentioned he was treated at the University Health Services 
Center (UHSC) at the University Hospital in San Antonio, 
Texas under a VA contract for his claimed disabilities.  In 
the veteran's claim he stated he was treated there in 1994.  
However, no records of treatment from the UHSC at the 
University Hospital in San Antonio, Texas have been 
requested.  These records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
examination to determine the etiology 
of any back condition he may have.  The 
examiner should specifically comment as 
to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any disability 
present is related to the 
manifestations of back pain in service 
or whether such etiology is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  

3.  The AOJ should forward the file to a 
VA examiner for a medical opinion.  
Based upon a review of the file and the 
diagnosis of essential hypertension, the 
examiner should comment as to whether it 
is as likely as not (i.e., to at least a 
50-50 degree of probability) that  the 
veteran's currently diagnosed essential 
hypertension is related to the in-
service manifestations of elevated blood 
pressure, or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  The examiner 
must establish whether the veteran had 
or did not have hypertension during 
service.

3.  The AOJ should obtain any 
outpatient treatment records for the 
veteran's surgery of the left knee and 
follow on physical therapy at the South 
Texas VAMC in 2003 and associate them 
with the claim file.

4.  The AOJ should obtain any treatment 
records for the veteran's claimed 
disabilities from the University Health 
Services Center a the University 
Hospital in San Antonio, Texas and 
associate them with the claim file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


